—Determination unanimously annulled on the law without costs and petition granted. Memorandum: The determination that petitioner violated certain prison disciplinary rules was based upon information supplied by confidential informants who did not appear. at the disciplinary hearing and who were not interviewed by the Hearing Officer. The confidential testimony of the correction officer who spoke to the informants was not sufficiently specific and detailed to enable the Hearing Officer to conduct an independent assessment of the credibility of the informants (see, Matter of Abdur-Raheem v Mann, 85 NY2d 113, 122-123; Matter of Huggins v Coughlin, 184 AD2d 823; Matter of Wynter v Jones, 135 AD2d 1032, 1033). Without the informants’ infor *1002mation, the determination is not supported by substantial evidence (see, People ex rel. Vega v Smith, 66 NY2d 130, 139). We therefore annul the determination, grant the petition and direct that all references thereto be expunged from petitioner’s record. (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.)
Present — Pine, J. P., Wisner, Callahan, Boehm and Fallon, JJ.